  Case 1:16-cv-06122-NGG-RML Document 77 Filed 03/01/19 Page 1 of 6 PageID #: 483

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


-----------------------------------------------------------X
COMMON CAUSE NEW YORK et. al.

                                     Plaintiffs,

                      -against-                                  16-CV-6122 (NGG) (RML)


BOARD OF ELECTIONS IN THE CITY OF
NEW YORK, et. al.,

                               Defendants.
-------------------------------------------------------------X



                               REPORT OF THE DEFENDENTS,
       THE BOARD OF ELECTIONS IN THE CITY OF NEW YORK, ET. AL.,
    PURSUANT TO PARAGRAPH 39 OF THE CONSENT JUDGEMENT AND
                            DECREE DATED OCTOBER 31, 2017
                                               AND THE
                       ORDER ENTERED ON DECEMBER 14, 2017
                         BY THE HON. NICHOLAS G. GARAUFIS,
                             UNITED STATES DISTRICT JUDGE



                                           MARCH 1, 2019




                                                     1
  Case 1:16-cv-06122-NGG-RML Document 77 Filed 03/01/19 Page 2 of 6 PageID #: 484


To the United States District Court for the Eastern District of New York:


      Pursuant to Paragraph 39 of the Consent Judgment and Decree dated

October 31, 2019 and the Order entered on December 14, 2017 by the Hon.

Nicholas G. Garaufis, United States District Judge in the matter set forth in the

caption above, the Defendants, The Board of Elections in the City of New York, its

Commissioners in their official capacities and Michael J. Ryan in his official

capacity as Executive Director of the Board of Elections in the City of New York,

respectfully submits this report and its attachments reflecting activity for calendar

year 2018 outlining the Board’s efforts to implement the provisions and

requirements of this Consent Judgment and Decree.



BACKGROUND

      The Board of Elections in the City of New York (hereinafter “Board”),

undertook corrective and remedial actions relating to the removal of voters in a

manner inconsistent with the relevant statutory provisions of the National Voter

Registration Act of 1993 (NVRA) [52 USC §20507] and related New York State

Election Law provisions [Article 5], from the list of registered voters in the City of

New York during a period preceding the April 2016 Presidential Primary Election,

immediately upon its being made aware of this problem and prior to the

commencement of the instant proceeding.

                                          2
  Case 1:16-cv-06122-NGG-RML Document 77 Filed 03/01/19 Page 3 of 6 PageID #: 485

      Since the commencement of this proceeding in November 2016, the Board

has diligently worked in a cooperative and productive manner with the U.S.

Department of Justice, particularly the Voting Section of its Civil Rights Division,

the Civil Rights Unit of the U.S. Attorney’s Office for the Eastern District of New

York, the Civil Rights Bureau of the New York State Department of Law (the

Attorney General’s Office) as well as counsels for the remaining plaintiffs to

develop and implement remedial measures to ensure accurate and effective voter

registration and list maintenance processes. The Board’s efforts are more fully

detailed within this Report.

      As the Board has completed the documentation for and implementation of

the Comprehensive Remedial Plan, it has been guided by the shared goals of: (1)

ensuring that New York City’s voters are only removed from the official list of

registered voters squarely within the procedural safeguards set forth in the NVRA

and State Election Law, and (2) improving the accuracy of voter registration

records through a program that makes reasonable efforts to remove the names of

ineligible voters from the official list of registered voters.

      The most fundamental change has been a redesign of the Board’s voter

registration processing system known as AVID [Archival for Voter Images and

Data]. As set forth more fully below, the Board has built upon its existing voter

registration processing system by making numerous technological and systems

changes designed to prevent errors and to more clearly and transparently report

                                             3
 Case 1:16-cv-06122-NGG-RML Document 77 Filed 03/01/19 Page 4 of 6 PageID #: 486

on each voter registration transaction. The Board has undertaken these changes

following extensive internal discussions and in consultation with the U.S.

Department of Justice, the NYS Attorney General’s Office and the New York State

Board of Elections. System improvement remains a dynamic effort. The process

has reinforced that maintaining the voter registration and list maintenance

processes requires ongoing analysis and modifications to enable the Board to

meet its statutory obligations. The Board must continue to assess and modify the

process to meet the requirements of any enacted legislative changes (which are

discussed in the next paragraph).

     These comprehensive efforts have been taking place at a time of significant

changes for the system of electoral administration in the State of New York. Since

January of this year), the New York State Legislature has enacted major

modifications to the State’s statutory scheme for the conduct of elections, the

processing of certain voter registration records and enhancing the voter’s ability to

participate the voting process. Additional changes are under active consideration

and debate. It is expected that further legislative changes will be adopted in the

near future. As such, there will be significant changes to the manner in which the

Board performs its statutory duties and responsibilities (same are more fully

outlined below).

     Since the spring of 2016, the Board has redoubled its effort and commitment

to keeping and maintaining accurate voter registration and list maintenance

                                          4
  Case 1:16-cv-06122-NGG-RML Document 77 Filed 03/01/19 Page 5 of 6 PageID #: 487

processes. The Board is working cooperatively with governmental partners and

counsels in this proceeding. The foundation of the list maintenance process under

NVRA rests on the information provided to boards of elections from the United

States Postal Service (USPS). The quality and consistency of the information

received from the USPS is sporadically reliable. The notations on returned mail

are made via a manual process; subject to judgment and determination of

individual postal workers. The Board has been advised that the postal workers

sort returned mail pursuant to internal USPS guidelines. When the Board has

informed USPS management of inconsistent labeling messages, the response

was “it’s up to the individual postal worker.” The Board finds the USPS process to

be troubling at best and potentially disenfranchising at worst.

The Board will continue to effectuate the needed modifications and improvements

to provide the voters of the City of New York with a voter registration process that

is fully compliant with all the applicable federal and state statutory and regulatory

requirements. This will enable the Board to effectively and efficiently meet all

obligations pertaining thereto. While the task is not complete and will require

ongoing attention and adjustment, the Board notes substantial, significant efforts

have been made and it is documented for the information and consideration of the

Court in this Report. The Board is committed to continue those efforts in the same

spirit of cooperation with all of those who share in seeking to achieve the

objectives outlined herein.

                                           5
 Case 1:16-cv-06122-NGG-RML Document 77 Filed 03/01/19 Page 6 of 6 PageID #: 488




TABLE OF EXHIBITS:

Exhibit 1 – Draft – List Maintenance Remedial Action Plan Internal Issues

Exhibit 2 – Draft – List Maintenance Remedial Action Plan External Issues –
NYSVoter/AVID Interface

Exhibit 3 – Consent Decree Yearly Extract

Exhibit 4 – AVID Enhancements Presentation

Exhibit 5 – 2019-2020 Amendments and Additions to New York State Election
Law

Exhibit 6 – 2019-2020 Proposed Amendments and Additions to New York State

Election Law




                                        6
